Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT AND CONSENT TO CREDIT AGREEMENT

FIRST AMENDMENT AND CONSENT TO CREDIT AGREEMENT (this “First Amendment”), dated
as of October 15, 2013, among KCG HOLDINGS, INC., a Delaware corporation (the
“Borrower”), the Guarantors (as defined in the Credit Agreement referred to
below), the Lenders (as defined in the Credit Agreement referred to below) party
hereto and JEFFERIES FINANCE LLC, as the administrative agent for the Lenders
(in such capacity, the “Administrative Agent”) and as collateral agent for the
Secured Parties (as defined in the Credit Agreement referred to below) (in such
capacity, the “Collateral Agent”). All capitalized terms used herein and not
otherwise defined herein shall have the respective meanings provided such terms
in the Credit Agreement referred to below.

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders, the Administrative Agent, the Collateral
Agent and the other parties thereto are parties to that certain Credit
Agreement, dated as of July 1, 2013 (the “Credit Agreement”); and

WHEREAS, the Borrower and each Lender party hereto desire to amend the Credit
Agreement as provided herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each party hereto, it is agreed:

 

I. Amendments to Credit Agreement.

A. Schedule 1.1 of the Credit Agreement is hereby further amended by inserting
in the appropriate alphabetical order the following new definitions:

“Cash Collateral Prepayment Date” shall mean the date that is the first Business
Day after the 60th day after the First Amendment Effective Date.

“First Amendment Effective Date” shall have the meaning set forth in the First
Amendment to Credit Agreement.

“First Amendment to Credit Agreement” shall mean the First Amendment and Consent
to Credit Agreement, dated as of October 15, 2013, among the Borrower, the
Guarantors, the Lenders party thereto, the Administrative Agent and the
Collateral Agent.

B. Section 2.10(g)(i) of the Credit Agreement is hereby amended by moving the
proviso appearing at the end of the first sentence thereof to the end of the
second sentence thereof.

C. Section 2.10(g)(i) of the Credit Agreement is hereby further amended by
(i) inserting “and (i)” immediately following the text “Sections 2.10 (c)-(f)”
contained in the third sentence thereof and (ii) inserting “and any repayment
pursuant to Section 2.10(i)” immediately following the text “provided, however,
the Net Cash Proceeds from an Asset Sale” contained in the third sentence
thereof.



--------------------------------------------------------------------------------

D. Section 2.10(g)(iii) of the Credit Agreement is hereby amended by inserting
the following new sentence at the end thereof:

“Notwithstanding the foregoing provisions of this clause (g)(iii), in the event
that the Borrower elects to optionally prepay outstanding Term Loans pursuant to
Section 2.10(a) prior to the Cash Collateral Prepayment Date with funds on
deposit in the Cash Collateral Account, the written notice otherwise required
above in this clause (g)(iii) shall be given to the Administrative Agent and the
Collateral Agent, not later than 11:00 a.m., New York City time, three Business
Days before the date of prepayment, which notice also shall expressly authorize
the Administrative Agent and the Collateral Agent to request a withdrawal of
funds from the Cash Collateral Account to be applied to such optional
prepayment.”

E. Section 2.10 of the Credit Agreement is hereby further amended by inserting
the following new clause (i) immediately following clause (h) thereof:

“(i) Cash Collateral Account. To the extent that there are any cash or Cash
Equivalents on deposit in (or credited to) the Cash Collateral Account at the
open of business on the Cash Collateral Prepayment Date (calculated after giving
effect to any cash settlement, purchase, redemption or repayment of any 2015
Convertible Notes on such date), the Borrower shall apply all such cash and Cash
Equivalents on such date to make prepayments in accordance with
Section 2.10(g).”

F. Clause (ii)(y) of Section 6.11(a) of the Credit Agreement is hereby amended
by inserting (a) “(i) on or prior to the Cash Collateral Prepayment Date,”
immediately following the text “the Borrower may” contained therein and (b) “and
(ii) thereafter, purchase, redeem or repay outstanding 2015 Convertible Notes”
immediately following the text “Cash Collateral Agreement” contained therein.

 

II. Consent.

A. By its execution hereof, each Loan Party and each Lender party hereto hereby
consents and agrees that the Collateral Agent and the other parties thereto may
enter into any amendments or supplements to the Cash Collateral Agreement, in
form and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent and without the need to obtain any further consent of any
Lender, to provide for (i) the release of the cash and Cash Equivalents
deposited in (or credited to) the Cash Collateral Account to prepay the Loans on
the Cash Collateral Prepayment Date in accordance with Section 2.10(i) of the
Credit Agreement provided above and (ii) the ability of the Borrower to request
a withdrawal of funds from the Cash Collateral Account prior to the Cash
Collateral Prepayment Date to effect an optional prepayment of outstanding Term
Loans pursuant to Sections 2.10(a) and 2.10(g) of the Credit Agreement.

B. By its execution hereof, each Lender party hereto hereby consents to the
amendment and modification of the Second Lien Notes Documents (the “Second Lien
Notes Documents Amendment”) in form and substance reasonably satisfactory to the
Administrative Agent to provide for amendments, modifications and consents to
the Second Lien Notes Documents corresponding to the amendments and consents
contained in Sections I and II hereof.

 

-2-



--------------------------------------------------------------------------------

III. Miscellaneous Provisions.

A. In order to induce the undersigned Lenders to enter into this First
Amendment, the Borrower and each Guarantor hereby represents and warrants that:

1. No Default or Event of Default has occurred and is continuing on the date
hereof or will have occurred and be continuing as of the First Amendment
Effective Date (as hereinafter defined), both immediately before and immediately
after giving effect to the First Amendment.

2. All of the representations and warranties of each Loan Party contained in the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects (or, with respect to any representation or warranty that is
qualified as to “materiality; or Material Adverse Effect” or similar language,
in all respects) on the date hereof and will be true and correct in all material
respects (or, with respect to any representation or warranty that is qualified
as to “materiality; or Material Adverse Effect” or similar language, in all
respects) on the First Amendment Effective Date, both immediately before and
immediately after giving effect to the First Amendment, as though made on and as
of the First Amendment Effective Date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case,
such representations and warranties shall be true and correct in all material
respects (or, with respect to any representation or warranty that is qualified
as to “materiality; or Material Adverse Effect” or similar language, in all
respects) as of such earlier date).

3. This First Amendment has been duly authorized by all necessary corporate or
other organizational action on the part of each Loan Party. Each Loan Party has
taken all necessary organizational action to authorize the execution, delivery
and performance of this First Amendment. No consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority,
FINRA or any other person is required in connection with the execution,
delivery, performance, validity or enforceability of this First Amendment,
except consents, authorizations, filings and notices have been obtained or made
and are in full force and effect. This First Amendment has been duly executed
and delivered on behalf of each Loan Party. This First Amendment upon execution
will constitute, a legal, valid and binding obligation of each Loan Party,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4. As to each Loan Party, the execution, delivery and performance of this First
Amendment do not violate any Legal Requirement or any material Contractual
Obligation of any Company.

 

-3-



--------------------------------------------------------------------------------

B. This First Amendment is limited to the matters specified herein and shall not
constitute a modification, acceptance or waiver of any other provision of the
Credit Agreement or any other Loan Document.

C. This First Amendment may be executed in any number of counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
First Amendment by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this First Amendment. A
complete set of counterparts of this First Amendment shall be lodged with the
Borrower and the Administrative Agent.

D. THE VALIDITY OF THIS FIRST AMENDMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO (WHETHER IN CONTRACT, TORT OR
OTHERWISE) SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO ANY CHOICE OF LAW
PRINCIPLES THAT REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION).

E. This First Amendment shall become effective on the date (“First Amendment
Effective Date”) when:

1. the Borrower, each Guarantor, the Administrative Agent, the Collateral Agent
and the Required Lenders shall have signed a counterpart hereof (whether the
same or different counterparts) and shall have delivered (including by way of
electronic transmission) the same to the Administrative Agent, c/o White & Case
LLP, 1155 Avenue of the Americas, New York, NY 10036 Attention: May Yip (e-mail
address: KCGHoldings@whitecase.com);

2. all fees and expenses required to be paid to the Administrative Agent and its
Affiliates on the First Amendment Effective Date (including legal fees and
expenses) shall have been paid;

3. the Second Lien Notes Documents Amendment shall have become effective in
accordance with its terms; and

4. the Administrative Agent shall have received a certificate, dated the First
Amendment Effective Date and signed by a Responsible Officer of the Borrower,
certifying on behalf of the Borrower that (i) the representations and warranties
made by the Loan Parties in this Section III are true and correct on the First
Amendment Effective Date and (ii) the conditions in this Section III. E. have
been satisfied.

F. Each Guarantor listed on the signatures pages hereof has read this First
Amendment and consents to the terms hereof and hereby acknowledges and agrees
that any Loan Document to which it is a party or otherwise bound shall continue
in full force and effect and that all of its obligations thereunder shall be
valid, binding, and enforceable in accordance with its terms, and shall not be
impaired or limited by the execution or effectiveness of this First Amendment.

 

-4-



--------------------------------------------------------------------------------

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this First Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to this First Amendment and (ii) nothing in the Credit Agreement, this
First Amendment or any other Loan Document shall be deemed to require the
consent of such Guarantor to any future waiver of the terms of the Credit
Agreement.

G. From and after the First Amendment Effective Date, all references in the
Credit Agreement and each of the other Loan Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified hereby on
the First Amendment Effective Date. This First Amendment shall constitute a
“Loan Document” for all purposes under the Credit Agreement and the other Loan
Documents.

*     *     *

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.

 

KCG HOLDINGS, INC.,

as the Borrower

By:   /s/ Daniel Coleman Name:    Daniel Coleman Title:   Chief Executive
Officer

[Signature Page to KCG Credit Agreement First Amendment and Consent]



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC, as the Administrative Agent and as the Collateral Agent
By:   /s/ J. Paul McDonnell   Name: J. Paul McDonnell   Title: Managing Director

[Signature Page to KCG Credit Agreement First Amendment and Consent]



--------------------------------------------------------------------------------

GUARANTORS: BLINK TRADING LLC By:    /s/ John McCarthy   Name: John McCarthy  
Title: Manager GETCO HOLDING COMPANY, LLC By:   /s/ John McCarthy   Name: John
McCarthy   Title: General Counsel and Secretary GETCO TRADING, LLC By:   /s/
Alex Sadowski   Name: Alex Sadowski   Title: Manager GLOBAL COLOCATION SERVICES
LLC By:   /s/ John McCarthy   Name: John McCarthy, GETCO Holding Company, LLC,
its Sole Member   Title: General Counsel and Secretary HOTSPOT FX HOLDINGS, INC.
By:   /s/ Andrew M. Greenstein   Name: Andrew M. Greenstein   Title: Managing
Director, Deputy General Counsel & Secretary

[Signature Page to KCG Credit Agreement First Amendment and Consent]



--------------------------------------------------------------------------------

KNIGHT CAPITAL GROUP, INC. By:    /s/ Daniel Coleman   Name: Daniel Coleman  
Title: Chief Executive Officer KNIGHT CAPITAL HOLDINGS LLC By:   /s/ Andrew M.
Greenstein   Name: Andrew M. Greenstein   Title: Managing Director, Deputy
General Counsel & Assistant Secretary KNIGHT FIXED INCOME HOLDINGS LLC By:   /s/
Andrew M. Greenstein   Name: Andrew M. Greenstein   Title: Managing Director,
Deputy General Counsel & Assistant Secretary KCG HOTSPOT FX LLC By:   /s/ Andrew
M. Greenstein   Name: Andrew M. Greenstein   Title: Managing Director, Deputy
General Counsel & Assistant Secretary KNIGHT LIBERTAS HOLDINGS LLC By:   /s/
Andrew M. Greenstein   Name: Andrew M. Greenstein   Title: Managing Director,
Deputy General Counsel & Assistant Secretary

[Signature Page to KCG Credit Agreement First Amendment and Consent]



--------------------------------------------------------------------------------

KNIGHT QUANTITATIVE TRADING LLC By:   /s/ Andrew M. Greenstein   Name: Andrew M.
Greenstein   Title: Managing Director, Deputy General Counsel & Assistant
Secretary

[Signature Page to KCG Credit Agreement First Amendment and Consent]



--------------------------------------------------------------------------------

REQUIRED LENDERS: By:    /s/ Authorized Signatory   Name: Authorized Signatory  
Title: Authorized Signatory

[Signature Page to KCG Credit Agreement First Amendment and Consent]